Per Curiam.

In denying the petition for a writ of mandamus the Court of Appeals stated that since the extent of disability is not involved in tMs case the appel*108lant could file an appeal to the Court of Common Pleas pursuant to the provisions of Section 4123.519, Revised Code, and that the filing of such appeal, rather than an action in mandamus, would be the proper remedy for appellant.
In the case of Szekely v. Young (1963), 174 Ohio St. 213, 188 N. E. 2d 424, this court held, in paragraph three of the syllabus:
“There is no right of appeal to the Common Pleas Court with respect to an occupational disease claim under the Workmen’s Compensation statutes.”
Thus, the remedy of appeal is not available to the appellant. The judgment of the Court of Appeals is therefore reversed, and the cause is remanded to that court for consideration upon its merits.

Judgment reversed.

Matthias, O’Neill, Schneider and Duncan, JJ., concur.
Taft, C. J., Zimmerman and Herbert, JJ., not participating.